02/05/2020 Gane fa®4-2a28849d7CAP Document 1088 Filed 02/12/20 Pagelof7 0066/0071

 

 

g OFFICE .
FLED! \ CLE ana {
. . ; . FEB \ 2 010 he i
, . = ES N.HATTEN, = i
UNITED STATES.DISTRICT COURT —_—_—3A™ ane
_ FOR THE NORTHERN DISTRICT OF GEORGIAY:
ATLANTA DIVISION
FEDERAL TRADE COMMISSION, )
)
Plaintiff, )
) |
v. )
-)
NATIONAL UROLOGICAL GROUP, INC., et al., }
| —) 104-CV-3294-CAP
Defendants, | daioe be advised that Branch Banki
“And Sinner NY "2887 has merged wn
) North Caroli, : me Bank, a
TRUIST BANK, ) ("Truisey! rporation
) oe
Garnishee. )
. : , )
ANSWER OF THE GARNISHEE FORM

L Malcolm Base (Declarant), as the
185/ Requ lakory Specialist (ride of Declarant) of Garnishee,
“Twist Bank Fda BBi T - (Garnishee's official name)
BEING DULY SWORN DEPOSE AND SAY:
1. Choose one as applicable:
[_] GARNISHEE IS AN INDIVIDUAL

Gamishee is or was doing business in name of

 

1

 

 
02/05/2020 Case FAM-Ge@BBaBCAP Document 1088 Filed 02/12/20 Page 2of7 [0067/0071

7) carnisHEE Is A PARTNERSHIP OR TRUST.

Declarant is the (Title) of a partnership or
trust known as _ | which is registered in the State
of |

(] GARNISHEE IS A GOVERNMENTAL ENTITY,

Declarant is the ___ (title of declarant) of the

 

(official name of government entity) with a

principal office located at
ror conven IS A CORPORATION.

Declarant is the JKS Kequlectary Specialist (title of declarant) of the

 

Avi st fke BB 37 (corporation name), which is organized under the
laws of the State of North Carolina

| 2. The Garnishee may be contacted through the following individual, |
at the following telephone number(s), and with the following identifying

information:

Malcolm A. (V10\27e-4Quq

 

 

 

 
02/05/2020 1@ASCFAY4-3985282094-CAP Document 1088 Filed 02/12/20 Page 3of7 0068/0071

3. Onthe5 day of Fehniovy , 20 ADGamishee was served with
the Writ of Continuing Gamishment. | |

4. Declarant states the following regarding the subject of the Writ:

Yes > oe
The Garnishee has custody, control or possession of the
‘following property in which the Judgment debtor maintains

an interest, including funds, accounts, monies, stock, or
earnings of the Judgment debtor, as described below:

Description of Approximate Description of Debtor's
_ Property Value Interest of Property
(1) | |
(2)
(3)

(4)

 

 

 

 

‘5. Declarantstates the following regarding whether there is any other
garnishment currently in effect as to the property. If the answer is yes, the

declarant describes the other action below.

"&>

 

 

 
92/05/2020 14 B84 0406N3294-CAP Document 1088 Filed 02/12/20 Page 4 of 7 0068/0071

6.  Garnishee anticipates owing to the Judgment debtor in the future,
the following property including funds, accounts, monies, stock, or earnings of

the Judgment debtor:
a

Amount Estimate Date or Period Due

QQ) gs
(2) §
G3) ¢
(4) ¢

 

 

 

 

 

7. Check the applicable line below if you DENY that you hold property
subject to this order of garnishment.
_____ The Garnishee has the following objections, defenses, or set-offs to

the Federal Trade Commission's right to the claimed property of the
Judgment debtor:

 

 

 

The Judgment debtor has accounts) at this institution. However,
the account(s) currently contain no assets. The Garnishee, __
will forward assets as they become available in

  

The Garnishee is in no manner and upon no account indebted or
under liability to the Judgment debtor, and the Garnishee does not
have in Garnishee's possession or control any property belonging to

4

 
02/05/2020 1$:48Cr4x0426¥398R94-CAP Document 1088 Filed 02/12/20 Page5of7 [0070/0071

the Judgment debtor, or in which the Garnishee has an interest; and _
is inno manner liable as Garnishee in this action for the following

reasons(s): NID GCCOQON T

 

 

8. Garnishee delivered the Answer to the Clerk of Court for the Northern.
District of Georgia at. 2211 United States, Courthouse, 75 Ted Turner Drive, SW,
. Adanta, GA’ 30303. The Garnishee mailed a copy of this Answer by first-class
mail to the Judgrnent debtor, Jared Wheat, 10304 Papillon Trace, Alpharetta, GA
30022 and to Crystal D. Ostrum, Federal Trade Commission, 600 Pennsylvania

Avenue, NW, Mailstop CC-9528, Washington, DC 20580.

Maleolo Barnett

Representative of Garnishee
IRS Reg Specialist
(Title) ~

Noth Camiina

(Address)

Qi0-38’7a- 49H]
(Telephone Number)

/Subscri and swor

me this day of os fo We.

No Publi | or
tary eK ry lY| \ Le a

L) JEAN MARIE TAYLOR My Commission expires: 050 2020

Notary Public
Robeson Co., North Carolina
My Commission Expires May 06, 2020

 

 
JS 02/05/2020 14-48CrAO4 06¥30897-CAP Document 1088 Filed 02/12/20 Page 6 of 7 0071/0071

ATTACHMENT TO ANSWER OF GARNISHEE

The Original Answer (and checks or money order upon entry of the Court's
Final Disposition Order) must be mailed to:

Clerk of Court, Northern District of Georgia
2211 United States Courthouse

75 Ted Turner Drive, SW

Atlanta, GA 30303

A copy of the answer must also be delivered to:

Federal Trade Commission __
600 Pennsylvania Avenue, NW
Mailstop CC-9528
Washington, DC 20580

_ Attn: Crystal D. Ostrum

A copy of the answer must be sent to the Judgment debtor: —

Jared Wheat
10304 Papillon Trace
Alpharetta, GA 30022
      

 

 

Deposit Operations
PO Box 1489
Lumberton, NC 28359

Case 1:04-cv-03294-CAP Document 1088 Filed 0

Branch Banking and Trust Company

  
     

  

H i aR |

9414 8118 9922 0169 6633 53

 

Clerk of Court, Northern District of Georgia

2211 United States Courthouse
75 Ted Turner Drive, SW EARED
Atlanta GA 30303-3315 CG * BA
et a ‘ ; ais
ys Nae GA
es
pre!

__ $5.750
US POSTAGE
FIRST-CLASS
FROM 28358
FEB 07 20290

stamps
endicia

on

91882 tLLOOSz90

 
